Title: From John Quincy Adams to Louisa Catherine Johnson Adams, 18 June 1806
From: Adams, John Quincy
To: Adams, Louisa Catherine Johnson



My dear wife
Boston 18. June. 1806

The day before yesterday, after having taken a very satisfactory view of the solar eclipse, I received your letter of the 9th: the last lines of which, mentioning that you had recovered so far as to go down stairs again, were as cheering to my heart, as the first beams of the great luminary after his total obscurity, had been to the senses—The deed though executed with superabundant caution, is perfectly well executed; and two Justices and three witnesses can do no possible harm though one Justice and two witnesses would have answered the purpose—In the course of a few days I hope the business will be entirely finished, and instead of one old house in half-Court-Square, we shall have two new ones at the bottom of the Mall—There are now tenants in both the houses, who are willing to remain in them as long as we shall wish; and when our time at Congress shall be at an end, you shall take your choice of the two for our residence—I have no doubt of being always able to let the other at a good rent.—I am waiting now only for the accomplishment of a few formalities, which Mr: Lowell had thought unnecessary to make his title perfect; but which I have judged to be at least expedient.
I dined yesterday with Mr: Boylston at Jamaica-Plains—My father and brother were there—They came from Quincy in the morning and left John very well. They had not seen George since Sunday, when I wrote you the same good tidings of him.
I enclose you fifty Dollars, agreably to your request—The box containing the Cake was embarked on Monday, on board the schooner Silvia, Captain Joseph Lewis; (I mistook the Captain’s name in my last Letter to you) it is directed to Mrs: Hellen, and address’d to the care of Mr: Henry K. May—Alexandria—I hope it will arrive in due Season, and in good condition—
I intend going up to Cambridge this Evening, and hope to remove thither for the Summer to-morrow.
To-day, to-morrow, and forever, here and elsewhere, I am your’s,

John Quincy Adams.